Action i-o recover damages for injuries suffered by plaintiff when he was knocked down by a dog on the defendant’s home premises. Judgment entered on a verdict in favor of plaintiff, and order denying defendant’s motion for a new trial, reversed on the facts and a new trial granted, with costs to abide the event, on the ground that it was against the weight of the evidence to find that the dog was vicious and that such fact was known to the owner. (Kennet v. Sossnitz, 286 N. Y. 623; Prince v. Fried, 194 App. Div. 282.) Hagarty, Adel and Aldrich, JJ., concur; Close, P. J., and Johnston, J., dissent and vote to affirm.